COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-132-CV





DONALD KILPATRICK, INDIVIDUALLY	APPELLANTS

AND AS REPRESENTATIVE OF

THE ESTATE OF DONALD LEE

KILPATRICK, DECEASED, AND

KELLY LEE KILPATRICK



V.



TIMOTHY S. KILPATRICK, BERRY						APPELLEES

PLASTICS CORPORATION A/K/A 

BERRY STERLING CORPORATION

AND BPC HOLDING CORPORATION



------------



FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

We have considered the motion filed by appellees requesting that we dismiss this appeal for appellants’ failure to prosecute the appeal.  On December 17, 2007, we notified appellants that their brief had not been filed and that their appeal may be dismissed for want of prosecution unless appellants or any party desiring to continue this appeal filed with the court on or before December 27, 2007, a response reasonably explaining the failure to timely file a brief.  
See
 
Tex. R. App. P.
 38.8(a)(1).  Appellants did not file a response.

Accordingly, it is the court’s opinion that appellees’ motion should be granted; therefore, we dismiss the appeal for want of prosecution.  
See 
Tex. R. App. P
. 42.3(b)-(c), 43.2(f).



PER CURIAM	







PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: January 31, 2008

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.